EXHIBIT 10.1


EMPLOYMENT AGREEMENT

        This agreement is between Champps Entertainment, Inc., (the “Company”)
and Richard Scanlan (“Employee”), and shall be effective as of August 17, 2005
(the “Effective Date”).

        1.  Appointment. Employee shall serve as Company’s Chief Operating
Officer or in such position(s) as Company’s President or Board of Directors
(“the Board”) shall in their sole discretion designate from time to time.
Employee agrees to be a loyal employee of the Company, and shall at all times
faithfully and to the best of Employee’s abilities and experience, and in
accordance with the standards and ethics of the business in which Company is
engaged, perform all duties that may be required of Employee by this agreement,
Company’s policies and procedures, and the directives of Company’s Board and
President.

        2.  Compensation.

          a.      Salary and Salary Review. Employee’s starting base salary
shall be $200,000.00 per year, payable in equal installments in accordance with
Company’s standard payroll practice. Company may, in its sole discretion, adjust
Employee’s base salary, as and when Company deems appropriate.


          b.      Annual Target Bonus. Employee may be eligible for a potential
bonus of up to 40% of Employee’s annual base salary pursuant to criteria
contained in the Company’s Corporate Bonus Plan.


          c..       Restricted Stock. The Company shall grant Employee
restricted stock as follows:


          (i)         32,000 shares of restricted stock to vest ratably over 3
years; except that any remaining unvested restricted stock shall vest following
a Change of Control, as defined below, in the event that the Employee’s
employment is terminated within six months following a Change of Control, as
hereinafter defined;


          (ii)        35,000 shares of restricted stock to vest after the 7th
year of employment or sooner if the average market price of the stock for the
trading days occurring during any 60 day period ending on or before the second
anniversary of Employee’s hire date is $17.32 or higher, in which case 4,375
shares vest and are no longer subject to restriction at the end of each of the
first seven quarters ending after such 60 day period, and 4,375 shares vest and
are no longer subject to restriction at the end of the eight calendar quarter
ending after such 60 day period ; and


          (iii)        35,000 shares of restricted stock to vest after the 7th
year of employment or sooner if the average market price of the stock for the
trading days occurring during any 60 day period ending on or before the third
anniversary of Employee’s hire date is $25.98 or higher, in which case 4,375
shares vest and are no longer subject to restriction at the end of each of the
first seven quarters ending after such 60 day period, and 4,375 shares vest and
are no longer subject to restriction at the end of the eight calendar quarter
ending after such 60 day period.


1

--------------------------------------------------------------------------------



        The above grants are contingent on the approval of the Company’s 2005
Stock Incentive Plan by the Board of Directors and Shareholders. The grants
shall be reflected in a separate restricted stock agreement or certificate and
shall be subject to the terms of that agreement or certificate and the Company’s
2005 Stock Incentive Plan following approval by the Company’s shareholders (the
“Plan”).

        3.    Fringe benefits.

          a.    Insurance. Employee and Employee’s dependents shall be eligible
for coverage under the group insurance plans made available from time to time to
Company’s employees, beginning on the first day of the month following the
Employee’s start date. The premiums for the coverage of Employee and Employee’s
dependents under that plan shall be paid on a shared basis by the Employee and
the Company pursuant to the formula in place for other employees covered by
Company’s group insurance plans, as may be amended from time to time. The
medical and vision exam and materials allowance benefits are currently offered
through Great-West Healthcare a national preferred provider plan. The Dental
benefit currently offered through Aetna as well as a Vision One discount. The
Company also currently provides, at no cost to Employee, life insurance,
accidental death and dismemberment (AD&D), short term and long-term disability
through The Prudential Insurance Company of America. Life insurance & AD&D will
be valued at two times Employee’s annual base salary. Employee must enroll
within 31 days of employment to receive coverage. Upon enrollment, coverage will
be effective the first day of the month following Employee’s start date.


          b.    Vehicle Allowance and Travel Reimbursements. Company shall
provide Employee with a vehicle allowance of $800.00 per month, payable in equal
installments at the same time Employee’s salary installments are paid.


          c.     Miscellaneous benefits. Employee shall receive all fringe
benefits and paid leave that the Company may from time to time make available
generally to its employees.


        The policies and benefits that are summarized here have been voluntarily
adopted by the Company, and may be changed from time to time, with or without
notice, and do not create any contractual rights or obligations, nor do they
create a contract of employment for any specific term. The actual provisions of
each benefit plan or insurance policy will govern if there is any discrepancy.
If anything here is inconsistent with any federal, state, or local laws, the
Company will comply with its obligations under such laws.

2

--------------------------------------------------------------------------------



        4.    Conflicting Activities. During the term of this agreement,
Employee shall not engage in any activity that conflicts with, appears to
conflict with, or is detrimental or appears to be detrimental to Company’s best
interests, as determined by Company in its sole discretion.

        5.    Confidentiality. During and after the term of this agreement,
Employee shall not disclose any term of this agreement to any person or entity,
except that Employee may disclose any such information as required by subpoena
or court order, or to an attorney or tax or financial adviser to the extent
necessary to obtain professional advice. In addition, Employee may disclose such
information to members of Employee’s immediate family.

        6.    Source of Payments. All payments to be made to Employee under this
agreement shall be paid from Company’s general funds. No special or separate
fund shall be established and no other segregation of assets shall be made to
assure payment. Neither this agreement nor any action taken hereunder shall be
construed to create a trust of any kind. To the extent that any person has any
right to receive payments from Company under this agreement, that right shall be
no greater that the right of any unsecured creditor of Company.

        7.    Relationship Between this Agreement and Other Company
Publications. In the event of any conflict between any term of this agreement
and any Company contract, policy, procedure, guideline or other publication, the
terms of this agreement shall control.

        8.    Term and Termination.

          a.       Term. Employee shall be employed in the position set forth
above as of the Effective Date and shall continue in such position (or such
other position to which Employee may be assigned by the Company) unless
Employee’s employment is earlier terminated by either the Company or the
Employee pursuant to this Section 9. Employee acknowledges that this agreement
is not for a definite term, and that he or the Company may terminate Employee’s
employment and this Agreement at any time, with or without cause, with the
Company’s only obligations being those provided for by this Agreement.


          b.       Termination by Consent. This Agreement may be terminated at
any time by the parties’ mutual agreement, expressed in writing, with Company’s
only obligation being the payment of salary and accrued, unused vacation
compensation earned as of the date of termination and without liability for
severance compensation of any kind.


3

--------------------------------------------------------------------------------



          c.       Termination by Death. Upon the death of the Employee, this
Agreement shall automatically terminate, and all rights of the Employee and his
heirs, executors and administrators to compensation and other benefits under
this Agreement shall cease, except for the payment of salary and accrued, unused
vacation compensation earned as of the date of termination.


          d.       Termination by Disability. This Agreement shall terminate
upon the Disability (as defined below) of Employee, consistent with applicable
law. If this Agreement is terminated for any reason set forth in this Section
then Company’s only obligation shall be the payment of salary and accrued,
unused vacation compensation earned as of the date of termination and Company
shall have no liability for severance compensation of any kind. For purposes of
this Section, “Disability” shall mean that Employee, due to physical or mental
illness, becomes incapable of performing the essential functions of his
position, with or without reasonable accommodation, for three months in the
aggregate during any period of six consecutive months.


          e.       Termination by Employee. Employee may terminate this
Agreement upon thirty days’ prior written notice with Company’s only obligation
being the payment of salary and accrued, unused vacation compensation earned as
of the date of termination and without liability for severance compensation of
any kind.


          f.       Termination by Company Without Cause. Company may in its sole
discretion terminate this Agreement at any time without cause. If Company does
so, following Employee’s execution of a legal release in a form satisfactory to
Company in its sole discretion and drafted so as to ensure a final, complete and
enforceable release of all claims that Employee has or may have against Company
relating to or arising in any way from Employee’s employment with Company and/or
the termination thereof, and complete and continuing confidentiality of
Company’s proprietary information and trade secrets, the circumstances of
Employee’s separation from Company, and compensation received by Employee in
connection with that separation, Company shall pay Employee severance
compensation equal to four months of Employee’s base salary under paragraph
2(a), above, payable in four equal monthly installments, less customary or
legally required withholdings, on the first business day of each month,
beginning in the month following the termination date. If Company terminates
this Agreement at any time without cause under this subparagraph, pays Employee
all salary and vacation compensation earned and unpaid as of the termination
date, and offers to pay Employee severance compensation in the amount and on the
terms specified above, Company’s acts in doing so shall be in complete accord
and satisfaction of any claim that Employee has or may at any time have for
compensation or payments of any kind from Company arising from or relating in
whole or part to Employee’s employment with Company and/or this Agreement.
Employee’s right to severance pay under this subparagraph shall also be
triggered by a Change of Control (as defined below), if such Change of Control
immediately results in Employee’s loss of employment. “Change in Control” means
(i) the acquisition, directly or indirectly, by any “person” as this term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, within any twelve month period of Company’s securities representing an
aggregate of more than 50% of the acquired entity’s combined voting power of
then outstanding securities; or (ii) consummation of a merger, consolidation or
other business combination of Company with any other “person” as this term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, if Company is not the surviving entity after such consummation, or a
plan of complete liquidation of Company or an agreement for the sale or
disposition by Company of all or substantially all of its assets.


4

--------------------------------------------------------------------------------



          g.       Termination by Company for Cause. Company may terminate this
Agreement effective immediately, with Company’s only obligation being the
payment of salary and accrued, unused vacation compensation earned as of the
date of termination and without liability for severance compensation of any
kind, if Employee: (i) violates any term of this Agreement, or any Company
policy, procedure or guideline; or (ii) engages in any of the following forms of
misconduct: commission of any felony or of any misdemeanor involving dishonesty
or moral turpitude; theft or misuse of Company’s property or time; use of
alcohol on Company’s premises or appearing on such premises while intoxicated,
other than in connection with a Company-sponsored social event; illegal use of
any controlled substance; illegal gambling on Company’s premises; discriminatory
or harassing behavior, whether or not illegal under federal, state or local law;
willful misconduct; or falsifying any document or making any false or misleading
statement relating to Employee’s employment by Company; or (iii) fails to cure,
within thirty days, any material injury to the economic or ethical welfare of
Company caused by Employee’s malfeasance, misfeasance, misconduct or inattention
to Employee’s duties and responsibilities under this Agreement, or any material
failure to comply with Company’s reasonable performance expectations.


        9.    Successors and Assigns. Company, its successors and assigns may in
their sole discretion assign this agreement to any person or entity, with or
without Employee’s consent. This agreement thereafter shall bind, and inure to
the benefit of, Company’s successor or assign. Employee shall not assign either
this agreement or any right or obligation arising thereunder.

        10.     Disputes.Any action arising from or relating any way to this
agreement, or otherwise arising from or relating to Employee’s employment with
Company, shall be tried only in the state or federal courts situated in Denver,
Colorado. The parties consent to jurisdiction and venue in those courts to the
greatest extent possible under law.

        11.    Miscellaneous.

          a.    Governing Law. This agreement, and all other disputes or issues
arising from or relating in any way to Company’s relationship with Employee,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.


5

--------------------------------------------------------------------------------



          b.    Withholdings. All payments made or payable under this agreement
shall be subject to customary or legally required withholdings and any setoffs
necessary to satisfy any debt owed by Executive to Company.


          c.     Severability. If any court of competent jurisdiction declares
any provision of this agreement invalid or unenforceable, the remainder of the
agreement shall remain fully enforceable. To the extent that any court concludes
that any provision of this agreement is void or voidable, the court shall reform
such provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.


          d.    Integration. This agreement constitutes the entire agreement of
the parties and a complete merger of prior negotiations and agreements and,
except as provided in the preceding subparagraph, shall not be modified by word
or deed, except in a writing signed by Employee and Company’s President.


          e.    Waiver. No provision of this agreement shall be deemed waived,
nor shall there be an estoppel against the enforcement of any such provision,
except by a writing signed by the party charged with the waiver or estoppel. No
waiver shall be deemed continuing unless specifically stated therein, and the
written waiver shall operate only as to the specific term or condition waived,
and not for the future or as to any act other than that specifically waived.


          f.    Construction. Headings in this agreement are for convenience
only and shall not control the meaning of this agreement. Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the singular. The
parties have reviewed and understand this agreement, and each has had a full
opportunity to negotiate the agreement’s terms and to consult with counsel of
their own choosing. Therefore, the parties expressly waive all applicable common
law and statutory rules of construction that any provision of this agreement
should be construed against the agreement’s drafter, and agree that this
agreement and all amendments thereto shall be construed as a whole, according to
the fair meaning of the language used.


Employee:

/s/ Richard Scanlan

Print Name:Richard Scalan

Date:August 17, 2005 Company:

/s/ Michael P. O'Donnell

Print Name:Michael P. O'Donnell

Date:August 17, 2005

6

--------------------------------------------------------------------------------

